DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 - 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rockwell (U.S. Patent # 6634648) in view of Sato (U.S. PG Pub # 20070241515) and in further view of Johnen (U.S. PG Pub # 20030189293).


Regarding claim 1, Rockwell discloses a sealing device (fig 4) for sealing between a through-hole and a shaft inserted through the through-hole (intended use, seal between housing 12  and shaft 60, fig 2 same as fig 4), the sealing device characterized by comprising:

a reinforcing ring having an annular shape around an axis line (202 annularly around the axis of shaft); and

an elastic body part formed from an elastic body (204 is elastic, Col 5, Lines 64 - 66), the elastic body part being attached to the reinforcing ring (204 attached to 202) and having an annular shape around the axis line (204 annularly around the axis of shaft),

wherein the elastic body part includes a seal lip having an annular shape (226 is annular), the seal lip contacting the shaft such that the shaft is slidable (220 contacting shaft); and a side lip having an annular shape (222 is annular), the side lip being provided on an atmosphere side of the seal lip (dust lip 222 on the atmosphere side) and extending toward the atmosphere side (222 towards the atmosphere side),
the side lip increases in diameter from the inner side to the atmosphere side in the direction or the axis line (222 increases in diameter from the shaft to the atmosphere side),

Rockwell does not disclose in a surface of the side lip on an inner periphery side, at least one circumferential projection that is a projection having an annular shape around the axis line is provided and at least one axial projection that is a projection extending along a direction of the axis line is provided.
However, Sato teaches in a surface of the side lip on an inner periphery side (inner side of 6), at least one circumferential projection that is a projection having an annular shape around the axis line is provided ( as seen in examiner annotated fig 9(2) below) and at least one axial projection that is a projection extending along a direction of the axis line is provided ( as seen in examiner annotated fig 9(2) below), and
the circumferential projection and the axial projection are connected with each other ( as seen in examiner annotated fig 9(2) below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the projections of Sato on an inner periphery side of the side lip of Rockwell as the projections improve the friction characteristics of the seal (Sato Para 0073).

Rockwell does not disclose at least one circumferential groove that is a groove having an annular shape around the axis line is provided and at least one axial groove that is a groove extending along a direction of the axis line is provided;
the circumferential groove and the axial groove are connected with each other.
However, Johnen teaches that a projection can be replaced with a groove (60, fig 7a replaced with 50, fig 6a, Para 0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the projections of Sato with the grooves of Johnen as the projections and grooves provide pumping to the fluid around the shaft.

The combination of Rockwell, Sato and Johnen discloses at least one circumferential groove that is a groove having an annular shape around the axis line is provided ( as seen in examiner annotated Sato fig 9(2) below and Johnen figs 7a, 7b) and at least one axial groove that is a groove extending along a direction of the axis line is provided ( as seen in examiner annotated Sato fig 9(2) below and Johnen figs 7a, 7b);
the circumferential groove and the axial groove are connected with each other ( as seen in examiner annotated Sato fig 9(2) below and Johnen figs 7a, 7b).


    PNG
    media_image1.png
    896
    1025
    media_image1.png
    Greyscale

Regarding claim 2, the combination of Rockwell, Sato and Johnen discloses the sealing device, wherein the axial groove extends parallel to the axis line (as seen in examiner annotated Sato fig 9(2) below discloses all limitation of Claim 1 and Claim 2).



Regarding claim 1, Rockwell discloses a sealing device (fig 4) for sealing between a through-hole and a shaft inserted through the through-hole (intended use, seal between housing 12  and shaft 60, fig 2 same as fig 4), the sealing device characterized by comprising:

a reinforcing ring having an annular shape around an axis line (202 annularly around the axis of shaft); and

an elastic body part formed from an elastic body (204 is elastic, Col 5, Lines 64 - 66), the elastic body part being attached to the reinforcing ring (204 attached to 202) and having an annular shape around the axis line (204 annularly around the axis of shaft),

wherein the elastic body part includes a seal lip having an annular shape (226 is annular), the seal lip contacting the shaft such that the shaft is slidable (220 contacting shaft); and a side lip having an annular shape (222 is annular), the side lip being provided on an atmosphere side of the seal lip (dust lip 222 on the atmosphere side) and extending toward the atmosphere side (222 towards the atmosphere side),
the side lip increases in diameter from the inner side to the atmosphere side in the direction or the axis line (222 increases in diameter from the shaft to the atmosphere side),

Rockwell does not disclose in a surface of the side lip on an inner periphery side, at least one circumferential projection that is a projection having an annular shape around the axis line is provided and at least one axial projection that is a projection extending along a direction of the axis line is provided.
However, Sato teaches in a surface of the side lip on an inner periphery side (inner side of 6), at least one circumferential projection that is a groove having an annular shape around the axis line is provided ( as seen in examiner annotated fig 9(3) below) and at least one axial projection that is a groove extending along a direction of the axis line is provided ( as seen in examiner annotated fig 9(3) below), and
the circumferential projection and the axial projection are connected with each other ( as seen in examiner annotated fig 9(3) below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the projections of Sato on an inner periphery side of the side lip of Rockwell as the projections improve the friction characteristics of the seal (Sato Para 0073).

Sato does not disclose at least one circumferential groove that is a groove having an annular shape around the axis line is provided and at least one axial groove that is a groove extending along a direction of the axis line is provided;
the circumferential groove and the axial groove are connected with each other.
However, Johnen teaches that a projection can be replaced with a groove (60, fig 7a replaced with 50, fig 6a, Para 0045).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to replace the projections of Sato with the grooves of Johnen as the projections and grooves provide pumping to the fluid around the shaft.

The combination of Sato and Johnen discloses at least one circumferential groove that is a groove having an annular shape around the axis line is provided ( as seen in examiner annotated Sato fig 9(3) below and Johnen figs 7a, 7b) and at least one axial groove that is a groove extending along a direction of the axis line is provided;
the circumferential groove and the axial groove are connected with each other ( as seen in examiner annotated Sato fig 9(3) below and Johnen figs 7a, 7b).


    PNG
    media_image2.png
    812
    597
    media_image2.png
    Greyscale




Regarding claim 3, the combination of Rockwell, Sato and Johnen discloses the sealing device, wherein the axial groove extends diagonally with respect to the axis line (axial groove diagonal with respect to axial line of shaft, Sato fig 9(3) discloses all limitations of Claim 1 and Claim 3).



Regarding claim 4, the combination of Rockwell, Sato and Johnen discloses the sealing device.
Rockwell does not disclose wherein a width of an end portion of the axial groove on atmosphere outer side is smaller than a width of an end portion of the axial groove on an inner side.
However, Johnen teaches wherein a width of an end portion of the axial groove on the atmosphere side is smaller than a width of an end portion of the axial groove on an inner side (as seen in examiner annotated fig 6a below).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the width of the axial grooves of Sato with those of Johnen so that a variable friction is provided based on the application.
 
    PNG
    media_image3.png
    503
    733
    media_image3.png
    Greyscale


Regarding claim 5, the combination of Rockwell, Sato and Johnen discloses the sealing device, wherein a plurality of the circumferential grooves are provided (as seen in examiner annotated fig 9(2) below of Sato), and

the axial groove is provided between the circumferential grooves adjacent to each other (as seen in examiner annotated fig 9(2) below of Sato).

    PNG
    media_image1.png
    896
    1025
    media_image1.png
    Greyscale


    PNG
    media_image4.png
    812
    597
    media_image4.png
    Greyscale



    PNG
    media_image3.png
    503
    733
    media_image3.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M. – 4 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christine Mills can be reached on 571.272.8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.S.K/Examiner, Art Unit 3675                                                                                                                                                                                                        
	
	
/EUGENE G BYRD/Primary Examiner, Art Unit 3675